DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to for the following informality:
Specification on para [0056] defines the same numeral reference for adjusting device 11 and setting device 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claims 21 and 32, the phrase "which is designed” renders the claim indefinite because it is unclear whether “a press roll” is defined as just a shoe roll or as recited in claim 32, “a press roll with revolving press belt designed as a shoe press roll and a backing roll”.  The language of the claims 21 and 32 is vague and unclear, so appropriate correction is required.
Regarding claims 23 and 30, the phrase “between 0 mm and 20 mm” renders the claim indefinite because it is unclear that if the transfer device is inserted radially inwards into the press belt of the press roll in the transfer area thereby defining a radial depth of insertion, then it can’t be simultaneously positioned evenly next to the transfer area.   
Regarding claim 24, the phrase “via a device (11)” renders the claim indefinite because it is unclear which device is intended since specification describes adjusting device 11 and/or setting device 11.
Regarding claims 25 and 26 the phrase “a structured transfer fabric” and “a permeable transfer fabric” render the claim indefinite because they are considered two different elements, but the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Janne Puustinen et al. US 20010004007 A1 (Puustinen) in view of Paul Dennis Trokhan et al. USP 5741402 A (Trokhan).

Regarding Claim 21, Puustinen discloses:  A method for treating a pulp web (Abstract discloses “A method in a paper machine for transferring a paper web from a wet wire in a former section to a pick-up fabric or an equivalent transfer fabric of a press section…) in a paper or tissue machine (Title) in an extended-nip press unit (para [0026], Fig. 2, element 34 discloses “…having two successive extended-nip presses and a particular arrangement of pick-up of the web from the lower wet wire.” and para [0037]) with a press roll (Fig. 1, element 31 and para [0036]), which is designed as a shoe roll (Fig. 1 element 41 and para 0037] discloses “…The lower roll in the extended nip NP3 is the center roll 25, and the upper roll is a shoe roll 41,...”) and which has a rotating press belt (para [0038] discloses “After the extended-nip zone NP2, the web W follows the lower fabric 50 of the zone, which fabric is a press felt or a transfer belt, by whose means the web W is passed onto the drying wire 60 of the dryer section 3…”) and a backing roll (para [0038], Fig. 2, element 28 or roll 28.), comprising the steps of: dewatering the an extended press nip (Fig. 1 and para [0037-0038], particularly para [0038] discloses “The pick-up felt 20 carries the web W into the first extended nip NP.sub.1 in the press section 2, which nip is formed between an upper hollow-faced 29 roll 28 and a lower extended-nip roll 34 provided with a flexible hose mantle 35.”) between the press belt of the press roll and the backing roll to yield a dewatered pulp web (Fig. 1, when the web W that is a pulp or paper web is transferred from wet wire 10 to the suction zone 11a of the suction roll 11, it is indeed dewatered.), transferring the dewatered pulp web to a transfer area (Fig. 2 and Para [0038] discloses “At the nip zone NP1, inside the hose mantle 35, there is a press shoe 37. In the first nip NP1, the lower fabric is a press felt 30, from which the web W is separated on the suction zone 36a of the transfer suction roll 36, being passed so that it follows the lower felt 30 onto the upper felt 40 of the second extended nip NP2, onto which the web W is transferred with the aid of the vacuum present in the suction zone 46a of the transfer suction roll 46. On the upper felt 40 of the second nip NP2, the web W is transferred into the second extended nip NP2, which is formed between a hollow-faced 45 press roll 44 and a lower extended-nip roll 51. The extended-nip roll is provided with a flexible hose mantle 52 and with a press shoe 53.”) on the rotating press belt of the press roll after the extended press nip, passing the dewatered pulp web from the press belt to a transfer fabric (Fig. 2 and Para [0038] discloses “After the extended-nip zone NP2, the web W follows the lower fabric 50 of the zone, which fabric is a press felt or a transfer belt, by whose means the web W is passed onto the drying wire 60 of the dryer section 3 with the aid of the vacuum present in the suction zone 61a of the transfer suction roll 61.”) in the transfer area, 
However, Puustinen does not expressly disclose: wherein the transfer fabric is guided over a stationary transfer device in the transfer area.
In the same field of art, Trokhan discloses: wherein the transfer fabric is guided over a stationary transfer device (Fig. 12, Col. 21, lines 55-61 discloses “It is believed that the transfer of the web from the forming wire to the papermaking belt occurs due to the initial deflection of the fibers into Trokhan discloses the use of a fixed transfer device for transferring a fibrous web to a transfer clothing.) in the transfer area.
Therefore, It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the paper web of Puustinen, so as to guide the transferring of a paper web or fibrous web to a transfer clothing using a fixed transfer device as disclosed by Trokhan ensuring that the paper web is not damaged or broke due to low wet strength.  Similarly, one of ordinary skill in the art, upon reading Trokhan’s disclosure, would also have been motivated to apply its teaching of improving paper products such as Paper towels, facial tissues, and toilet tissue having enhanced physical characteristics such as strength, softness, and absorbency for the benefit of the claimed invention.

Regarding Claim 22, Puustinen in view of Trokhan discloses all of the limitations of its base claim 21.  Trokhan further discloses:  comprising applying suction to the transfer device in the transfer area to support transfer of the pulp web to the transfer fabric (Col. 22, lines 28-38 discloses “To accomplish the process of transferring the web 27 from the forming wire 23 to the papermaking belt 11, a sufficient differential fluid pressure induced by the vacuum pick up shoe is applied to the web 27. Referring again to FIG. 12, preferably, the transfer of the web 27 starts at the point where the vacuum V2 is applied to the web 27. In this case, the vacuum V2 is the transfer vacuum, which is sufficient to cause the web 27 to transfer from the wire 27 to the belt 11 and to deflect at least some of the fibers into the deflection 

Regarding Claim 23, Puustinen in view of Trokhan discloses all of the limitations of its base claim 21.  Trokhan further discloses:  characterized in that the transfer device is inserted radially inwards into the press belt of the press roll by between 0 mm and 20 mm in the transfer area thereby defining a radial depth of insertion (Col. 6, lines 14-19 discloses “Figs. 10A is a schematic cross-sectional view of a vacuum apparatus of the present invention comprising a vacuum pick-up shoe having a transitional area with a predetermined Z-directional spacing continuously and gradually increasing in the machine direction and defined by an upper surface of a modular segment.” Moreover, Col. 17, lines 38- 44 discloses “As FIG. 10A shows, the leading surface 114L has a transitional area 115z juxtaposed with the aperture 118. The transitional area 115z has a predetermined Z-directional spacing (or Z-spacing) Z from the backside surface 11b of the belt 11, which spacing continuously and gradually increases in the machine direction as the belt 11 with the paper web 27 thereupon travels in the machine direction.”  In view of what Trokhan discloses with respect to the radial depth of insertion by inserting the transfer device radially inwards into the press belt of the press roll, it is immaterial to the patentability of the claimed invention as to the magnitude of the depth between 0 mm and 20 mm since this range is purely dependent upon intended use thereof and therefore, is not patentable over Trokhan.).  

Regarding Claim 24, Puustinen in view of Trokhan discloses all of the limitations of its base claim 23.  Trokhan further discloses:   characterized in that the radial depth of insertion of the transfer device into the press belt of the press roll in the transfer area is set via a device outside the press roll (Figs. 9- 12 and Col. 17, lines 21-31 discloses “…the head 110 has the web-facing surface 114 adapted to support the 

Regarding Claim 25, Puustinen in view of Trokhan discloses all of the limitations of its base claim 21.  Puustinen further discloses:    characterized in that the pulp web is transferred from the press belt to a structured transfer fabric (Fig. 2 and Para [0038] discloses “After the extended-nip zone NP2, the web W follows the lower fabric 50 of the zone, which fabric is a press felt or a transfer belt, by whose means the web W is passed onto the drying wire 60 of the dryer section 3 with the aid of the vacuum present in the suction zone 61a of the transfer suction roll 61.”  For the purpose of examination, the Examiner interprets the structured transfer fabric to function the same as the press felt or a transfer belt as discloses by Puustinen.) in the transfer area.  

Puustinen in view of Trokhan discloses all of the limitations of its base claim 21.  Puustinen further discloses:  characterized in that the pulp web is transferred from the press belt (5) to a permeable transfer fabric (Fig. 2 and Para [0009] discloses “…This took place in particular when the permeability of the pick-up felt was low. The permeability of the pick-up felt can be low also when new, because of its structure, and in particular when the felt is compacted and contaminated as a result of prolonged service life, as was described above….”) in the transfer area.  

Regarding Claim 27, Puustinen in view of Trokhan discloses all of the limitations of its base claim 21.  Puustinen further discloses:   characterized in that the pulp web moves in a running direction and is transferred to the transfer fabric (9) in the transfer area (8) within a thickness of less than 10 mm measured in the running direction (para [0015] discloses “…the paper machine in accordance with the invention in which a paper web is transferred from a wet wire in a former section to a pick-up fabric in a press section in a running direction of the web includes a pick-up point located on the wet wire and at least one cutter device arranged in association with the wet wire before the pick-up point in the running direction of the web for separating an edge strip from at least one edge or both edges of the web. Even though the cited reference does not expressly disclose the pulp web having a thickness of less than 10 mm, but an average artisan in the art would know that such a specific requirement for the thickness of the pulp web is dependent on the requirement of the final product made by this operation and thus, it is purely a design choice and is not patentable over Puustinen.  In addition, one of ordinary skill in the art knows that depending on a grade of paper to be produced, the corresponding operation of the paper machine and the design requirements have to be adjusted accordingly.). 

Regarding Claim 28, Puustinen in view of Trokhan discloses all of the limitations of its base claim 21.  Puustinen further discloses:   characterized in that the transfer fabric has a lower speed than the press belt when the pulp web is transferred from the press belt to the transfer fabric (para [0005] and para [0045] discloses “The various alternatives of equipment of the present invention that have been described above and that will be described later can be employed either alone or as a suitable combination, as required, and to the combination of equipment it is possible, for example, to add part components when the web speed is increased so that the effects and functions supposed to be achieved by means of the present invention can be secured in all situations.”  As clearly noted by Puustinen, the fact that the transfer fabric has a lower speed than the press belt when the pulp web is transferred from the press belt to the transfer fabric is entirely dependent on the specific design requirements and on the output of the end product and efficiency of the operation.  It is therefore purely a design choice and is not patentable over Puustinen.).

Regarding Claim 29, Puustinen in view of Trokhan discloses all of the limitations of its base claim 21.  Trokhan further discloses:   comprising supporting elements on a side of the press roll opposite the pulp web before and after the transfer area, the supporting elements being configured to support the press belt of the press roll (Fig. 2A, Col. 7 lines 36-42 discloses “The head 110 has a web-facing surface 114 comprising at least one leading surface 114L and at least one trailing surface 114T. The web-facing surface 114 provides support for belt 11 traveling in the direction of the arrow MD with the web 27 thereupon.” Examiner views that the supporting elements principally function very similar to the web-facing surface 114 defined by one leading surface 114L and one trailing surface 114T and thus one of ordinary skill in the art could substitute one with the other one.).

Regarding Claim 30, Puustinen in view of Trokhan discloses all of the limitations of its base claim 29.  Trokhan further discloses: characterized in that the supporting elements press radially outwards from the press belt of the press roll by between 0 mm and 20 mm (At least Figs. 1, 2A, 10A-10C Trokhan discloses with respect to supporting elements press radially outwards from the press belt of the press roll, it is immaterial to the patentability of the claimed invention as to the magnitude between 0 mm and 20 mm since this range is purely dependent upon intended use thereof and therefore, is not patentable over Trokhan.).

Regarding Claim 31, Puustinen in view of Trokhan discloses all of the limitations of its base claim 21.  Puustinen further discloses:  characterized in that the pulp web is guided onto the transfer fabric via a suction device (Fig. 2 and para [0036] discloses “In the first nip NP.sub.1, the lower fabric is a press felt 30, from which the web W is separated on the suction zone 36a of the transfer suction roll 36, being passed so that it follows the lower felt 30 onto the upper felt 40 of the second extended nip NP.sub.2, onto which the web W is transferred with the aid of the vacuum present in the suction zone 46a of the transfer suction roll 46.) to secure the pulp web onto the transfer fabric after transfer from the press belt of the press roll. 

Regarding Claim 32, Puustinen discloses:  A press arrangement for treating a pulp web (Abstract discloses “A method in a paper machine for transferring a paper web from a wet wire in a former section to a pick-up fabric or an equivalent transfer fabric of a press section…    ) in a paper or tissue machine (Title), comprising: an extended-nip press unit ( para [0026], Fig. 2, element 34 discloses “…having two successive extended-nip presses and a particular arrangement of pick-up of the web from an extended press nip (Fig. 1 and para [0037-0038], particularly para [0038] discloses “The pick-up felt 20 carries the web W into the first extended nip NP.sub.1 in the press section 2, which nip is formed between an upper hollow-faced 29 roll 28 and a lower extended-nip roll 34 provided with a flexible hose mantle 35.”) through which the pulp web is guided, the extended-nip press unit further including a press roll (Fig. 1, element 31 and para [0036]) with revolving press belt (para [0038] discloses “After the extended-nip zone NP2, the web W follows the lower fabric 50 of the zone, which fabric is a press felt or a transfer belt, by whose means the web W is passed onto the drying wire 60 of the dryer section 3…”) designed as a shoe press roll and a backing roll (Fig. 1 element 41 and para 0037] discloses “…The lower roll in the extended nip NP3 is the center roll 25, and the upper roll is a shoe roll 41,...” and para [0038], Fig. 2, element 28 or roll 28.), wherein the pulp web is guided on the rotating press belt of the press roll to a transfer fabric (Fig. 2 and Para [0038] discloses “After the extended-nip zone NP.sub.2, the web W follows the lower fabric 50 of the zone, which fabric is a press felt or a transfer belt, by whose means the web W is passed onto the drying wire 60 of the dryer section 3 with the aid of the vacuum present in the suction zone 61a of the transfer suction roll 61.”) which receives the pulp web in a transfer area (Fig. 2 and Para [0038] discloses “At the nip zone NP1, inside the hose mantle 35, there is a press shoe 37. In the first nip NP1, the lower fabric is a press felt 30, from which the web W is separated on the suction zone 36a of the transfer suction roll 36, being passed so that it follows the lower felt 30 onto the upper felt 40 of the second extended nip NP2, onto which the web W is transferred with the aid of the vacuum present in the suction zone 46a of the transfer suction roll 46. On the upper felt 40 of the second nip NP2, the web W is transferred into the second extended nip NP2, which is formed between a hollow-faced 45 press roll 44 and a lower extended-nip roll 51. The extended-nip roll is provided with a flexible hose mantle 52 and with a press shoe 53.”) after the extended press nip of the extended-nip press unit, 
Puustinen does not expressly disclose: and the transfer fabric is guided over a stationary transfer device in the transfer area.
In the same field of art, Trokhan discloses:  and the transfer fabric is guided over a stationary transfer device in the transfer area (Fig. 12, Col. 21, lines 55-61 discloses “It is believed that the transfer of the web from the forming wire to the papermaking belt occurs due to the initial deflection of the fibers into the deflection conduits of the papermaking belt. In the vacuum pick up shoes of the prior art having a single vacuum slot, the transfer/deflection process and the dewatering process occur almost simultaneously.” Moreover, Col. 21 bridging to Col. 22, lines 66-67 & 1-27.  The fibrous web is transferred by a forming fabric, but one of ordinary skill in the art could easily substitute the forming fabric with the shoe press roll disclosed by Puustinen.  It also should be noted that Applicant’s disclosure on para [0057] discloses that the transfer device 10 is design as a slotted suction device and therefore it is principally the same as the transferring zone since Trokhan discloses the use of a fixed transfer device for transferring a fibrous web to a transfer clothing.).
Therefore, It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the paper web of Puustinen, so as to guide the transferring of a paper web or fibrous web to a transfer clothing using a fixed transfer device as disclosed by Trokhan ensuring that the paper web is not damaged or broke due to low wet strength.  Similarly, one of ordinary skill in the art, upon reading Trokhan’s disclosure, would also have been motivated to apply its teaching of improving paper products such as Paper towels, facial tissues, and toilet tissue having enhanced physical characteristics such as strength, softness, and absorbency for the benefit of the claimed invention.

Regarding Claim 33, Puustinen in view of Trokhan discloses all of the limitations of its base claim 32.  Puustinen further discloses:   the press belt of the press roll is not supported in the transfer area on a side opposite the pulp web (Figs. 1 and 6, para [0036] discloses “The first nip N1 is formed by an 1, a lower belt 30 runs, which receives water and from which the web W is separated so as to follow the upper felt 20, with the aid of the vacuum in the suction zone 22a of the suction roll 22.  Even though the transfer area configuration in Puustinen is not exactly identical to the configuration of the claimed invention, but an average artisan could easily substitute and reconfigure the position of the press belt of the press roll with respect to the transfer area so that it is not supported in the transfer area.  Therefore, the limitation “the press belt of the press roll is not supported in the transfer area on a side opposite the pulp web” is not patentable over Puustinen.). 

Regarding Claim 34, Puustinen in view of Trokhan discloses all of the limitations of its base claim 33.  Trokhan further discloses: comprising supporting elements (Fig. 2A, Col. 7 lines 36-42 discloses “The head 110 has a web-facing surface 114 comprising at least one leading surface 114L and at least one trailing surface 114T. The web-facing surface 114 provides support for belt 11 traveling in the direction of the arrow MD with the web 27 thereupon.” Examiner views that the supporting elements principally function very similar to the web-facing surface 114 defined by one leading surface 114L and one trailing surface 114T and thus one of ordinary skill in the art could substitute one with the other one.) that are lubricated by one or more of hydrostatically and hydrodynamically positioned inside the press belt before and after the transfer area (The Examiner submits that lubricating the supporting elements hydrostatically and hydrodynamically positioned inside the press belt is unpatentable since an average artisan knows very well a paper machine having enormous parts and devices that are mechanically moving and/or rotating during operation would requires frequent lubrications to avoid breaks down.  Therefore, the manner in which the supporting elements are lubricated is immaterial to the patentability of the claimed invention absent of showing the specific manner of 
Regarding Claim 35, Puustinen in view of Trokhan discloses all of the limitations of its base claim 32.  Trokhan further discloses:   characterized in that the stationary transfer device in the transfer area is a slotted suction device (Fig. 12, Col. 21, lines 55-61 discloses “It is believed that the transfer of the web from the forming wire to the papermaking belt occurs due to the initial deflection of the fibers into the deflection conduits of the papermaking belt. In the vacuum pick up shoes of the prior art having a single vacuum slot, the transfer/deflection process and the dewatering process occur almost simultaneously.” Emphasis added. Examiner views that applying suction is the same the vacuum since it is the vacuum that generate suction due to the pressure differential.). 

Regarding Claim 36, Puustinen in view of Trokhan discloses all of the limitations of its base claim 35.  Trokhan further discloses:  wherein the slotted suction device has a curved area in front of an inlet side suction slot edge (Figs. 2A and 8-12 depict similar configurations and Col. 7, lines 44-48 discloses “At least one vacuum slot 116 is disposed in the head 110. This at least one vacuum slot 116 defines at least one aperture 118 on the papermaking belt disposed between at least one leading surface 114L and at least one trailing surface 114T.”). 

Regarding Claim 37, Puustinen in view of Trokhan discloses all of the limitations of its base claim 32.  Puustinen further discloses:    wherein the transfer fabric runs onto the transfer device before transfer of the pulp web from the press belt of the press roll (Fig. 2 and Para [0038] discloses “After the extended-nip zone NP2, the web W follows the lower fabric 50 of the zone, which fabric is a press felt or a transfer belt, by whose means the web W is passed onto the drying wire 60 of the dryer section 3 with the aid of the vacuum present in the suction zone 61a of the transfer suction roll 61.”). 

Regarding Claim 38, Puustinen in view of Trokhan discloses all of the limitations of its base claim 34.  Trokhan further discloses:  characterized in that a circumferential angle (α) between the supporting element in front of the transfer area and the transfer area is less than 15°as viewed from the center axis of the press roll, and a circumferential angle (ß) between the transfer area and the supporting element after the transfer area is less than 30° as viewed from the center axis of the press roll (Figs. 2A and 8-12 depict similar configurations to the claimed invention even though it does not specifically depicting those angles as (α) and (ß) and Trokhan attempts to improve similar problem in the manufacturing of paper products such as paper towels, facial tissues, and toilet tissue.  Therefore, one of ordinary skill in the art could easily apply the teaching of Trokhan so as to measure those angles (α) and (ß) that correspond to the specific design requirements and the intended use thereof of the claimed invention and thus, the geometry illustrated by the claimed invention is purely a design choice and is not patentable over Trokhan.). 

Regarding Claim 39, Puustinen in view of Trokhan discloses all of the limitations of its base claim 32.  Trokhan further discloses:  characterized in that an angle (Ƴ) between the transfer fabric guided into the transfer area and a tangent to the press belt is greater than zero degrees in the transfer area, thereby preventing or reducing likelihood of the transfer fabric from wrapping round the press belt in front of the transfer area (Figs. 2A and 8-12 depict similar configurations to the claimed invention.  The Examiner’s explanations with regards to claim 38 equally applies here as well and will not be repeated again to avoid redundancy.).

Regarding Claim 40, Puustinen in view of Trokhan discloses all of the limitations of its base claim 32.  Trokhan further discloses:  characterized in that an angle (b) between the transfer fabric carried out from the transfer area and a tangent to the press belt in the transfer area is greater than zero -7-Application No. Not yet assignedAttorney Docket No.: ANDPAT/281/PC/USdegrees, thereby preventing or reducing likelihood of the transfer fabric from wrapping around the press belt after the transfer area (Figs. 2A and 8-12 depict similar configurations to the claimed invention.  The Examiner’s explanations with regards to claim 38 equally applies here as well and will not be repeated again to avoid redundancy.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ingvar Klerelid   USP 8871060 B2 discloses:  a method of producing a structured fibrous web of paper. The method comprises forming a fibrous web and conveying the formed fibrous web on a water receiving felt to a dewatering nip (a press nip in which water is pressed out of the web).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/MATTHEW M ESLAMI/Examiner, Art Unit 1748 

/Eric Hug/Primary Examiner, Art Unit 1748